Case 14-39362        Doc 64     Filed 01/22/19     Entered 01/22/19 11:33:48          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-39362
         Kenneth J Stevens Jr
         Chezpere A Stevens
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/30/2014.

         2) The plan was confirmed on 02/20/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/09/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/14/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,794.16.

         10) Amount of unsecured claims discharged without payment: $29,234.39.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-39362        Doc 64      Filed 01/22/19    Entered 01/22/19 11:33:48                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $25,220.00
         Less amount refunded to debtor                           $68.39

 NET RECEIPTS:                                                                                   $25,151.61


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,221.10
     Other                                                                  $415.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,636.10

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADVANCE AMERICA                 Unsecured         850.00        618.01           618.01          61.80        0.00
 ALL CREDIT LENDERS              Unsecured            NA           0.00             0.00           0.00        0.00
 AMERICREDIT FINANCIAL DBA GM F Unsecured       9,956.00       9,956.78         9,956.78        995.68         0.00
 BK 1 SOLUTIONS                  Unsecured           0.00      2,164.28         2,164.28        216.43         0.00
 CAPITAL ONE AUTO FINANCE        Unsecured            NA       5,283.17         5,283.17        528.32         0.00
 CAPITAL ONE AUTO FINANCE        Secured       14,300.00     14,300.00        14,300.00      14,300.00    2,075.96
 CERASTES LLC                    Unsecured            NA         595.00           595.00          59.50        0.00
 CERASTES LLC                    Unsecured            NA         295.00           295.00          29.50        0.00
 CERASTES LLC                    Unsecured            NA         600.00           600.00          60.00        0.00
 ILLINOIS LENDING CORP           Unsecured         500.00         33.93            33.93           3.39        0.00
 METAGLSSI                       Unsecured           0.00           NA               NA            0.00        0.00
 NICOR GAS                       Unsecured         350.00        479.71           479.71          47.97        0.00
 PINNACLE CREDIT SERVICES/VERIZO Unsecured      2,041.00            NA               NA            0.00        0.00
 SOUTHWEST CREDIT SYSTEM/COMC Unsecured         1,013.00            NA               NA            0.00        0.00
 EDUCATION US DEPT OF ED/GSL/ATL Unsecured      3,543.00            NA               NA            0.00        0.00
 EDUCATION US DEPT OF ED/GSL/ATL Unsecured      1,040.00            NA               NA            0.00        0.00
 UNIVERSITY OF PHOENIX           Unsecured         173.00           NA               NA            0.00        0.00
 VERIZON WIRELESS                Unsecured           1.00           NA               NA            0.00        0.00
 WESTERN SKY                     Unsecured         500.00           NA               NA            0.00        0.00
 DIVERSIFIED                     Unsecured      2,433.00            NA               NA            0.00        0.00
 DIVERSIFIED CONSULTANTS/TMOBIL Unsecured            1.00           NA               NA            0.00        0.00
 AFNI INC/DIRECTV                Unsecured         736.00           NA               NA            0.00        0.00
 AT&T/AFNI INC                   Unsecured          59.00           NA               NA            0.00        0.00
 ATG CREDIT/VALLEY IMGING CONSU Unsecured           48.00           NA               NA            0.00        0.00
 ATG CREDIT/DAVINE FAMILY MEDIC Unsecured           30.00           NA               NA            0.00        0.00
 ATG CREDIT/RUSH COPLEY PRIMAR Unsecured            20.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-39362       Doc 64      Filed 01/22/19    Entered 01/22/19 11:33:48                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
 BUCKEYE CHECK CASHING OF IL LL Unsecured         900.00           NA           NA             0.00        0.00
 CAPITAL ONE                    Unsecured         264.00           NA           NA             0.00        0.00
 CAPITAL ONE BANK               Unsecured         264.00           NA           NA             0.00        0.00
 CHASE                          Unsecured         753.98           NA           NA             0.00        0.00
 COMMONWEALTH EDISON            Unsecured         720.44           NA           NA             0.00        0.00
 MUNICOLLOFAM/CITY OF AURORA/A Unsecured          453.00           NA           NA             0.00        0.00
 MUNICOLLOFAM/CITY OF AURORA/A Unsecured          446.00           NA           NA             0.00        0.00
 EDUCATION EDFINANCIAL SERVICE Unsecured            0.00           NA           NA             0.00        0.00
 EDUCATION EDFINANCIAL SERVICE Unsecured            0.00           NA           NA             0.00        0.00
 ENHANCED RECOVERY CO/DISHG N Unsecured           229.00           NA           NA             0.00        0.00
 TITLE MAX OF ILLINOIS          Secured        1,065.84       1,065.84     1,065.84       1,065.84       57.16
 TITLE MAX OF ILLINOIS          Secured             0.00          0.00         0.00            0.00        0.00
 TITLE MAX OF ILLINOIS          Unsecured            NA         139.64       139.64           13.96        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00          0.00         0.00            0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                                   $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                         $15,365.84         $15,365.84              $2,133.12
       All Other Secured                                    $0.00              $0.00                  $0.00
 TOTAL SECURED:                                        $15,365.84         $15,365.84              $2,133.12

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $20,165.52           $2,016.55                  $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-39362        Doc 64      Filed 01/22/19     Entered 01/22/19 11:33:48            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,636.10
         Disbursements to Creditors                            $19,515.51

 TOTAL DISBURSEMENTS :                                                                     $25,151.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
